Citation Nr: 1747634	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a back disability, to include lumbar spine degenerative joint disease.
      
3.  Entitlement to service connection for a neck disability, to include cervical spine degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

Veteran served on active duty from February 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before a Veterans Law Judge (VLJ) at a Central Office hearing in February 2016. In September 2016, the Board remanded these issues for further development. Since the Board issued the September 2016 remand, the VLJ who presided over the February 2016 hearing retired. In August 2017, the Board sent the Veteran a letter advising him that the VLJ retired and requested that the Veteran indicate whether he wished to have another hearing. The letter stated that the Veteran had 30 days to indicate whether he wanted another hearing and if he did not respond the Board would assume that he did not want another hearing. The Veteran did not respond to the Board's letter, therefore the Board deems the Veteran to have waived his right to another hearing on the appellate issues. 


FINDINGS OF FACT

1. The Veteran's bilateral knee disability did not manifest in-service, did not manifest within one year of separation, and is otherwise not related to service.
 
2. The Veteran's back disability did not manifest in-service, did not manifest within one year of separation, and is otherwise not related to service. 

3. The Veteran's neck disability did not manifest in-service, did not manifest within one year of separation, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1. A back (lumbar spine) disability was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. A neck (cervical spine) disability was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).

3. A bilateral knee disability was not incurred in or aggravated by service and may not be presumed to have incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A letter from the RO in August 2009 provided notice required to substantiate the claims for service connection for neck, back, and bilateral knee disabilities. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post-service treatment records. In addition, the Veteran underwent a VA spine examination in August 2010. The Veteran also underwent a VA cervical spine examination, VA thoracolumbar spine examination, and a VA knee examination in November 2016. 

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Bilateral Knee Disability

The Veteran asserts that his bilateral knee disability is related to two car accidents that occurred in service. The Veteran's service treatment records indicate that the Veteran was in a motor vehicle accident in January 1988. The Veteran's treatment records note that the Veteran reported he was in a low speed motor vehicle accident where he had a "bumped head." The Veteran stated he had hit his head on a windshield and lost consciousness and he complained of a back injury. Treatment records do not note any knee complaint. The Veteran's separation examination in September 1989 did not note any complaint or treatment of any knee injury. 

The Veteran's VA treatment records indicate that the Veteran has a bilateral knee disability. In February 2017, VA treatment records found that the Veteran had chronic right knee pain, with a history of a right knee avulsion injury. The Veteran reported bilateral knee pain which began in a motor vehicle accident in 1987. Therefore, the Board finds that the Veteran has a current bilateral knee disability. 

The earliest report of the Veteran's left knee disability is in the Veteran's private treatment records. In April 2002, the Veteran complained of left knee pain. He underwent an x-ray which found no fracture, dislocation, or suprapatellar effusion in the left knee. The x-ray found no significant degenerative changes and the soft tissues appeared to be within normal limits. In October 2014, the Veteran underwent an x-ray examination of the left knee, which found minimal degenerative osteophytic lipping in the left knee. 

The earliest report of the Veteran's right knee disability was in an October 2003 VA x-ray examination which found ossification of the right patella ligament and a small two millimeter density lateral to distal right femoral condyle of uncertain etiology in the left knee. In February 2004, the Veteran reported complaints of chronic right knee pain. The Veteran stated that his knee had been giving way since he was injured in service. The MRI found mild degenerative arthritic changes with small marginal bony spurs and focal bone edema of the anterior medial femoral condyle. The examiner found that the Veteran demonstrated mild degenerative arthritis. 

The Veteran underwent a VA knee examination in November 2016. The examiner diagnosed the Veteran with a right knee meniscal tear and bilateral knee joint osteoarthritis. At the examination the Veteran reported that he was in two car accidents in-service. He stated that he hit his knees on the dashboard of his car in 1987 and then again in 1988. The Veteran indicated that his bilateral knee disability began after the first car accident. The examiner opined that the Veteran's bilateral knee condition is less likely than not cause by or a result of his service. The examiner reasoned that during the Veteran's separation examination the Veteran did not report any swollen or painful joints and the doctor that conducted the examination stated that the Veteran's lower extremities were normal. The examiner concluded that the Veteran's knee condition was not present at the time of the Veteran's separation from service. The examiner reasoned that the Veteran had an x-ray of his left knee in September 2006, which was normal, and did not show degenerative joint disease until 2014, stating that that there is no plausible mechanism that he had degenerative joint disease in-service. Concerning the Veteran's right knee the examiner reasoned that the Veteran did not seek care for his right knee until October 2003. The examiner explained that in October 2003 the Veteran had degenerative joint disease but that is more likely related to his weight gain after service and age related. The examiner further reasoned that his right knee lateral meniscal tear was not present in the Veteran's first post-service MRI and did not present until a second MRI many years later. Therefore, the examiner found that the tear did not occur in service. 

In June 2008, the Veteran's VA primary care physician stated that the Veteran's right knee pain is directly related to his in-service injury. The primary care physician based her opinion on the Veteran's description of an in-service vehicle accident. Then in July 2012, the Veteran's primary care physician opined that the Veteran had worsening pain and buckling of the knee joint with associated falls. She further opined that it is highly probable that his current condition is direct result of his conditions in military service. 

In May and November 2007, the Veteran stated that he was involved in two car accidents. He further stated that after his first accident in Germany he was treated for his right knee. The Veteran also stated that after his second in-service car accident he was treated for his left knee. 

In February 2016, the Veteran testified at a Board hearing. The Veteran stated that he was involved in a head on collision while stationed in Germany. The Veteran testified that he was given bed rest and placed on light duty. The Veteran further testified that he was involved in another car accident in Texas. The Veteran stated that he had to turn his knees and he hit his knees on the dashboard. He stated after the accident he did not go to the hospital, but was placed on light duty. He testified that he made multiple complaints concerning his knees after his accident in Texas. 

As an initial matter, the Board finds that the Veteran is competent and credible to report he was involved in two car accidents in-service. Although the there is no evidence of the Veteran's second accident the Board finds that there no reason not to find the Veteran is not credible in reporting the second accident. However, concerning the Veteran's statement that the first car accident caused his right knee disability and the second accident caused his left knee disability is not competent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Further, the Board finds that while the Veteran's reported to his doctors that he has experienced knee pain since the motor vehicle accident in-service is competent; the statement is ultimately not credible because the Veteran did not report any knee pain at his service separation examination and his first report of any knee pain came in April 2002, thirteen years after separation from service. 

The Veteran's VA primary care physician's opinions that the in-service vehicle accidents caused the Veteran's current disability are not competent because it is based solely on the Veteran's presentation of his own history. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").

The Board finds the opinion of the November 2016 VA examiner to be persuasive and probative in finding that the current bilateral knee disability is not related to service. The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a bilateral knee disability in-service. The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current bilateral knee disability is related to service. The Board finds this opinion is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

As stated above, the Board finds that the Veteran has a current bilateral knee condition. The Veteran has a diagnosis of bilateral degenerative joint disease and a right knee meniscus tear. Further, the Board finds that the Veteran had an in-service accident. However, the Board finds that there is no nexus between the Veteran's in-service car accidents and his current bilateral knee disability because the most competent, credible, and probative evidence is against a finding that his knee disability was cause by service because the November 2016 examiner opined that the Veteran's knee disabilities are not at least as likely or not related to his service. The Board also finds there is no evidence of arthritis of the knees within one year following discharge from service. The earliest probative evidence of the Veteran's any knee condition was in 2003.Therefore, the Veteran's bilateral knee arthritis cannot be presumed to be caused by service. Further as his first report of a knee condition was in 2003 the Board found no continuity of symptomatology as his first report of knee pain came many years after he left service and there were negative examination and reports in the interim. Accordingly, service connection for a bilateral knee disability must be denied.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral knee arthritis and a right knee meniscus tear is related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for bilateral knee disability is denied.

IV. Neck Disability

The Veteran asserts that his neck disability is related to two car accidents that occurred in service. The Veteran's service treatment records indicate that the Veteran was in a motor vehicle accident in January 1988. The Veteran's treatment records note that the Veteran reported he was in a low speed motor vehicle accident where he had a "bumped head." The Veteran stated he had hit his head on a windshield and lost consciousness, and he complained of a back injury. The medical impression was an upper back muscle strain. Treatment records do not note any neck injury. Service treatment records in January 1988 found the Veteran's neck supple without a mass. The Veteran's separation examination in September 1989 did not note any complaint or treatment of any neck injury. 

The Veteran's post-service treatment records indicate that the Veteran has a current neck disability. VA treatment records indicate that in February 2016 the Veteran underwent an x-ray examination. The finding of the x-ray was that the Veteran had mild degenerative disc disease with anterior osteophytes noted at C4-5 and C5-6. This finding was confirmed by a March 2016 MRI. 

The earliest report in treatment records of symptoms for a neck disability come from a July 2008 report of pain in the Veteran's neck. VA treatment records note that the Veteran underwent an x-ray examination that was negative for evidence of compression fracture; the intervertebral disc heights were well-maintained; and evaluation of the neural foramina demonstrated no evidence of significant narrowing. The Veteran's primary care physician's assessment was that the Veteran's chronic pain was likely exacerbated by inactive lifestyle, core weakness/tightness, and morbid obesity. In August 2015, the Veteran had another x-ray of his cervical sprain after a bicycle accident. The examination report found no evidence of acute fracture or subluxation, or significant generative changes. 

The Veteran underwent a VA spine examination in August 2010. The VA examiner diagnosed the Veteran with a cervical spine strain. At the examination the Veteran reported that the injury began when he was involved in a motor vehicle accident in service in 1987. The Veteran stated that after the accident he was restricted to quarters due to his back and neck pain. The Veteran reported he was on workers' compensation for his back. The Veteran reported he received injections for his neck pain without any affect. The examiner provided a negative nexus opinion. The examiner reasoned that the Veteran did not indicate any neck symptoms or signs during his separation examination. The examiner opined that that a motor vehicle accident is seldom the cause of chronic neck pain. Further, the examiner stated that the Veteran's neck x-ray was negative and that his neck pain is the result of causes after he was discharged from active duty, not his motor vehicle accident in 1988.

The Board notes that the Board found this opinion inadequate for adjudication in the September 2016 remand because it failed to provide rationale that address the fact that the Veteran's in-service injury affected the general anatomical location of the Veteran's complaints.

The Veteran underwent a VA cervical examination in November 2016. The examiner diagnosed the Veteran with degenerative arthritis of the spine. During the examination the Veteran reported that he was involved in two car accidents in-service. The Veteran stated his neck condition incurred in the first car accident in 1987. The examiner opined that the Veteran's neck condition is less likely that not caused by or the result of service. The examiner reasoned that the Veteran's in-service neck injury is more likely than not acute and a self-resolving strain. The examiner opined that the Veteran was diagnosed in-service with a muscle strain of the upper back and that acute strains of the neck are self-limiting conditions that heal and resolve. The examiner stated that this is noted in the case of the Veteran because the Veteran's service discharge examination was negative for a persistent strain. Further, the examiner reasoned that the motor vehicle accident did not cause degenerative disc disease or arthritis because that's not a plausible mechanism of the disease and that the degenerative disc disease and arthritis is more likely than not due to aging. 

In July 2012, the Veteran's primary care physician opined that the Veteran had worsening pain in the Veteran's neck. She further opined that it is highly probable that his current condition is direct result of his conditions in military service. 

In February 2016, the Veteran testified at a Board hearing. The Veteran stated that he was involved in a head on collision while stationed in Germany. The Veteran testified that he was given bed rest and placed on light duty. The Veteran further testified that he was involved in another car accident in Texas. The Veteran stated that these two accidents caused his neck disability. 

As stated above the Board finds that the Veteran was involved in to motor vehicle accidents. However, concerning the Veteran's statement that the car accidents caused his neck disability is not competent. See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis). Further, the Board finds that while the Veteran's reports to his doctors that he has experienced neck pain since the motor vehicle accident in-service is competent; the statement is ultimately not credible because the Veteran did not report any neck pain at his service separation examination and his first report of any neck pain came in July 2008, about nineteen years after separation from service. 

As stated above, the Veteran's VA primary care physician's opinion that the Veteran's service caused his current disability is not competent because it is based solely on the Veteran's presentation of his own history. See LeShore, 8 Vet. App. 406, 409 ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"). Furthermore, no rationale is provided.

The Board finds the opinion of the November 2016 VA examiner to be persuasive and probative in finding that the current neck disability is not related to service. The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a neck disability in-service. The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current neck disability is related to service. The Board finds this opinion is probative. See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board finds that the Veteran has a neck disability. The Veteran has a diagnosis of bilateral degenerative disc disease of the cervical spine. Further, the Board finds that the Veteran had an in-service accident. However, the Board finds that there is no nexus between the Veteran's in-service car accidents and his current degenerative disc disease of the cervical spine because the most competent, credible, and probative evidence (the November 2016 VA examination) found no connection between his neck condition and the car accidents in service. Specifically, the examiner opined that the neck condition was likely related to his age and other post-service mechanisms. The Board also finds there is no evidence of degenerative disc disease of the cervical spine within one year following discharge from service. The Board found no continuity of symptomatology as his first report of neck pain came many years after he left service. The Veteran had a negative cervical spine x-ray examination in 2015 and degenerative changes where not found until 2016. Therefore, the Veteran's arthritis cannot be presumed to be caused by service. Accordingly, service connection for a neck disability must be denied.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a neck disability of service origin.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for a neck disability is denied. 

V. Back Disability

The Veteran asserts that his back disability is related to two car accidents that occurred in service. The Veteran's service treatment records indicate that the Veteran was in a motor vehicle accident in January 1988. The Veteran's treatment records note that the Veteran reported he was in a low speed motor vehicle accident where he had a "bumped head." The Veteran stated he had hit his head on a windshield and lost consciousness and he complained of a back injury. The medical impression was an upper back muscle strain. The Veteran's separation examination in September 1989 did not note any complaint or treatment of any back injury.

The Veteran has a current diagnosis of a back disability. In August 2015, the Veteran underwent an x-ray examination after a bicycle accident. The report found mild facet arthrosis in the lower lumbar spine. 

Post-service medical records indicate that the Veteran first reported back pain in July 2008. The Veteran was diagnosed with lumbago. The Veteran underwent an x-ray examination. VA treatment records indicate that the Veteran had a normal x-ray and that the Veteran's chronic pain was likely exacerbated by an inactive lifestyle, core weakness/tightness, and morbid obesity.  

In August 2010, the Veteran underwent a VA spine examination. The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine. At the examination the Veteran reported that the injury began when he was involved in a motor vehicle accident in service in 1987. The Veteran stated that after the accident he was restricted to quarters due to his back and neck pain. The Veteran reported he was on workers' compensation for his back. The Veteran reported he received injections for his back pain without any affect. The examiner provided a negative nexus opinion. The examiner reasoned that the Veteran did not indicate any back symptoms or signs during his separation examination. The examiner opined that that a motor vehicle accident is seldom the cause of chronic low back pain. Further, the examiner stated that the Veteran's lumbar back x-ray was negative and that his back pain is the result of causes after he was discharged from active duty, not his motor vehicle accident in 1988.

The Board notes that the Board found this opinion inadequate for adjudication in the September 2016 remand because it failed to provide rationale that address the fact that the Veteran's in-service injury affected the general anatomical location of the Veteran's complaints.

The Veteran underwent VA thoracolumbar examination in November 2016. The examiner diagnosed the Veteran with degenerative arthritis of the spine. The Veteran reported his back problem started in 1987 due to the first car accident. The examiner opined that the Veteran's neck condition is less likely that not caused by or the result of service. The examiner reasoned that the Veteran's in-service back injury is more likely than not acute and a self-resolving strain. The examiner opined that the Veteran was diagnosed in-service with a muscle strain of the upper back and that acute strains of the back are self-limiting conditions that heal and resolve. The examiner stated that this is noted in the case of the Veteran because the Veteran's service discharge examination was negative for a persistent strain. Further, the examiner reasoned that the motor vehicle accident did not cause degenerative disc disease or arthritis because that is not a plausible mechanism of the disease and that the degenerative disc disease and arthritis is more likely than not due to aging. 

In July 2012, the Veteran's primary care physician opined that the Veteran had worsening pain in the Veteran's back. She further opined that it is highly probable that his current condition is direct result of his conditions in military service. 

In February 2016, the Veteran testified at a Board hearing. The Veteran stated that he was involved in a head on collision while stationed in Germany. The Veteran testified that he was given bed rest and placed on light duty. The Veteran further testified that he was involved in another car accident in Texas. The Veteran stated that these two accidents caused his back disability. 

As stated above the Board finds that the Veteran was involved in to motor vehicle accidents. However, concerning the Veteran's statement that the car accidents caused his neck disability is not competent. See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis). Further, the Board finds that while the Veteran's reports to his doctors that he has experienced back pain since the motor vehicle accident in-service is competent; the statement is ultimately not credible because the Veteran's service separation examination report did note any complaint of back pain or find back condition and his first report of any back pain came in July 2008, about nineteen years after separation from service. 

As stated above, the Veteran's VA primary care physician's opinion that the in-service vehicle accidents caused the Veteran's current disability is not competent because it is based solely on the Veteran's presentation of his own history. See LeShore, 8 Vet. App. 406, 409 ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"). Further, there is no explanation or rationale provided for the opinion.

The Board finds the opinion of the November 2016 VA examiner to be persuasive and probative in finding that the current back disability is not related to service. The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a back disability in-service. The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current back disability is related to service. The Board finds this opinion is probative. See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board finds that the Veteran has a back disability. The Veteran has a diagnosis of a current lumbar spine disability. Further, the Board finds that the Veteran had an in-service accident. However, the Board finds that there is no nexus between the Veteran's in-service car accidents and his current degenerative joint or disc disease of the lumbar spine because the most competent, credible, and probative evidence (the November 2016 VA examination) found no connection between his lumbar condition and the car accidents in-service. Specifically, the examiner opined that the lumbar condition was likely related to his age. The Board also finds there is no evidence of arthritis of the lumbar within one year following discharge from service. The Board found no continuity of symptomatology as his first report of back pain came many years after he left service. Degenerative changes to the Veteran's lumbar spine where not found until 2010, many years after service. Therefore, the Veteran's arthritis cannot be presumed to be caused by service. Accordingly, service connection for a back disability must be denied.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the degenerative changes of the lumbar spine are related to the Veteran's military service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for a back disability is denied. 











							(Continued on the next page)

ORDER

Service connection for a bilateral knee disability is denied

Service connection for a neck (cervical spine) disability is denied.

Service connection for a back (lumbar spine) disability is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


